DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12, 14-21 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … determining, for one or more application in the associated class, a type of personal data collected; determining, for the particular application, a risk metric indicative of a type of personal data collected by the particular application in relation to the type of personal data collected by other applications in the associated class; and recommending, via the one or more computing devices and based on the risk metric, an additional application with that collects the type of personal data collected by the particular application and has a lower risk than the particular application…in combination and relationship with the rest of claim as being claimed in claim 1.
Therefore, claims 2-8, 21 are allowable as being dependent upon independent claim 1.

The prior art of record do not teach or suggest … cluster, via the one or more computing devices and based on the information, the plurality of applications into a plurality of classes; associate, in a database, one or more application of the plurality of applications with a class of the plurality of classes, the associated class  including at least one of a gaming application, a virtual or enhanced reality application, a productivity application, a word processing application, a graphic design application, a presentation application, a graphic design application, a data management application, a spreadsheet application, an educational application, a violent content application, or a music-related application; determine, for the one or more application  in the associated class, a type of personal data collected; determine, for a particular application in the associated class, a risk metric indicative of a type of personal data collected by the particular application in relation to the type of personal data collected by other applications in the associated class; and recommend, via the one or more computing devices and based on the risk metric, an other application in the associated class with a lower risk than the particular application…in combination and relationship with the rest of claim as being claimed in claim 9.
Therefore, claims 10-12, 14-16 are allowable as being dependent upon independent claim 9.



The prior art of record do not teach or suggest … retrieve, via the one or more computing devices and over the network, information related to one or more characteristics of the particular application, the one or more characteristics including at least one of: whether the particular application enables sharing with other users over the network; whether the particular application incorporates opportunities to purchase other products or services; whether the particular application enables an offering of a commercial advertisement; whether the particular application accesses a camera, a camera roll, a text messaging application, a phone application, a calendar application, or a microphone associated with the one or more computing devices: a content rating of the particular application, or location data associated with the particular application; associate, via the one or more computing devices and based on the information, the particular application with a class of applications or services; determine, for each one or more application in the associated class, a type of personal data collected; determine, for the particular application, a risk metric indicative of a type of personal data collected by the particular application in relation to the type of personal data collected by other applications in the associated class; and recommend, via the one or more computing devices  and based on the risk metric, an additional application with a lower risk than the particular application…in combination and relationship with the rest of claim as being claimed in claim 17.
Therefore, claims 18-20 are allowable as being dependent upon independent claim 17.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to a dynamic system profiling based on data extraction.

Lieblich et al (Pub. No. US 2009/0178142); “End User Risk Management”;
-Teaches evaluating the risk each end user poses to sensitive information, and calculating and updating each end user’s risk score in real-time…see par. 162, 166.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499